Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by Chaurasia et al. (US 20210390812).

Claim 1, Chaurasia teaches a method of controlling access of a person to an area that is accessed via an access point having an associated set of access rights (par. 82:  access control system 150 includes one or more access card readers 154 or other sensors (e.g., RFID, low power Bluetooth™, NFC, etc.) configured to allow a person or user 158 access to a building 156 or certain parts of the building 156), the method comprising: 
measuring a characteristic of a person (par. 85: The access control system 150 may further include a thermal and/or video camera 170 for capturing a thermal image (or video) and/or optical image (or video) of at least a face of the user 158); and 
based at least in part on the measured characteristic, classifying the person as being in a high risk category of persons, wherein the associated set of access rights of the access point deny permission for the high risk category of persons to access the area (par. 96-97:  the controller 166 may be configured to compare the appearance and/or behavior of the user 158 with a stored template or model (which may be specific to the access card identifier and thus the user 158 or a universally applied template or model), to determine if the appearance and/or behavior of the user 158 is indicative of an illness, as shown at block 190… If the skin temperature of the user 158 is outside of the predetermined range, the access control system 150 may deny the user 158 entrance to the secure building or area 156).

Claim 2, Chaurasia teaches wherein the characteristic of the person is any one or a combination of: their body temperature (par. 97: skin temperature measurement); their heart rate; or whether or not they are wearing a mask or face covering.

Claim 3, Chaurasia teaches wherein the person is identified by a device in their possession that has a unique ID, wherein the device is configured to communicate with the access point in order for the person to gain access to the area (par. 87: The access card reader 154 may read the access card identifier within the access card 164 and transmit a signal to the controller 166 which is operatively coupled to the access card reader 154 to make an access determination (e.g., whether the user is allowed access)), and wherein classifying the person as being in a high risk category of persons comprises appointing the unique ID of their device to the high risk category of persons (par. 92: The controller 166 may be configured to record or store the access card identifier as well as the corresponding skin temperature of the user 158 and the appearance and/or behavior of the user 158 in a memory, as shown at block 186. It is contemplated that this information may be stored along with a timestamp and/or date stamp in a database. Thus, user is recorded as high risk if temperature is recorded within threshold).

Claim 9, Chaurasia teaches comprising sending an alert if, based at least in part on the measured characteristic, the person is classified as being in the high risk category of persons (par. 99: the controller 166 may be configured to transmit a written notification (e.g., SMS or e-mail) to a mobile device of the user 158.).

Claim 10, Chaurasia teaches a system for controlling access of a person to an area that is accessed via an access point having an associated set of access rights (par. 82:  access control system 150 includes one or more access card readers 154 or other sensors (e.g., RFID, low power Bluetooth™, NFC, etc.), the system comprising: 
a controller (par. 88: access control system 150) that is configured to perform a method of controlling access rights as claimed in claim 1 (see claim 1 rejection), and a characteristic measurement device in communication with the controller for measuring the characteristic person (par. 85: The access control system 150 may further include a thermal and/or video camera 170 for capturing a thermal image (or video) and/or optical image (or video) of at least a face of the user 158).

Claim 11, Chaurasia teaches wherein the characteristic is body temperature and the characteristic measurement device is a thermal imaging camera, a radio frequency (RF) camera, an infrared camera or an infrared sensor (par. 103:  the imaging device 218 may be a thermal camera (e.g. IR camera) configured to capture a thermal image of at least a portion of the user 204).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 12 and 13 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaurasia in view of Fufidio et al. (US 20020067259).


Claim 4, Chaurasia does not teach wherein the measuring of the characteristic of the person is automatically triggered by a detection that the person is within a predetermined geo-fenced area and/or within a range of a wireless beacon, wherein the characteristic is measured using a characteristic measurement device that is arranged to carry out measurements of persons within the predetermined geo-fence area and/or within the range of the wireless beacon.
In the field of endeavor, Fufidio teaches an intrusion detection system.  He goes on to teach using presence or motion detections to detect presence of a person as a trigger for activating a camera further detection (par. 29, claim 29).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chaurasia’s system by activating a camera for monitoring based on user presence detection as taught by Fufidio for the purpose of power saving. 

Claim 12, Chaurasia does not teach wherein the system comprises a wireless beacon or a predetermined geo-fence and is configured to automatically trigger the measurement of the characteristic by a detection of the person being within the predetermined geo-fence or within a range of the wireless beacon.
In the field of endeavor, Fufidio teaches an intrusion detection system.  He goes on to teach using presence or motion detections to detect presence of a person as a trigger for activating a camera further detection (par. 29, claim 29).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chaurasia’s system by activating a camera for monitoring based on user presence detection as taught by Fufidio for the purpose of power saving. 

Claim 13, the combination teaches wherein the predetermined geo-fence and/or wireless beacon are positioned to cover an entrance to a building and the system is configured to detect persons entering the building (Fufidio par. 22: detector 16).

Claim(s) 5-6 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaurasia in view of Shen (US 20220005298).

Claim 5, Chaurasia does not specifically teach wherein the measuring of the characteristic of the person is automatically triggered by the person attempting to access a second area via a second access point, wherein the characteristic is measured using a characteristic measurement device located at the second access point.
In the field of endeavor, Shen teaches door access control system.  He goes on to teach a first disinfection area 20 and a second disinfection area 22.  When the user need access into the first area 20, a temperature measurement deivce 37 reads the user temperature, and when the user need access to the second area 22, a temperature measurement device 35 reads the user temperature before granting access (par. 38).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chaurasia’s system by including the features as taught by Shen for the purpose extending control of infection spreading into another area within the building. 

Claim 6, the combination teaches wherein the method comprises temporarily delaying the person access to the second area via the second access point in order to allow time for the characteristic to be measured (Shen par. 44: user body temperature is verified before unlocking).


Allowable Subject Matter
Claims 7-8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/           Primary Examiner, Art Unit 2683